The opinion of the court was delivered by
Scott, J.
The plaintiff was a foreign corporation, and sold to the appellants certain material which was used in the construction of a building at the city of Spokane, in this state. Said material was shipped by the respondent at Chicago to be delivered to the appellants at Spokane aforesaid. Eespondent subsequently filed a notice of a lien on the premises whereon said building was situate, and this action was brought to foreclose the same. Judgment was had for the plaintiff, and the defendants appealed.
A trial by jury was demanded by the defendants, but *70the court, while stating that it was a proper case to submit to a jury, refused to allow them one, on the ground that there was no power vested in the court to call a jury in an equity cause. We have lately held in the case of the State, ex rel. Hill, v. Lichtenberg, 4 Wash. 553 (30 Pac. Rep. 659), that the court has authority to direct a jury trial of issues of fact in such causes. It is contended by the appellants that because the court refused to exercise its discretion in the premises on the erroneous ground of a want of authority, and as it appears that a jury trial would have been granted had the court deemed itself authorized to grant one, that the cause should be sent back for a retrial. It does not seem to us that the position is well taken. The verdict of a jury in such a cause is advisory only. A trial was had before the court upon the evidence. The evidence is all brought here, and we retry the case upon the facts as well as the law. While a jury might have found otherwise as to the facts, and while the court, owing to the conflicting character of the evidence and the amount of testimony introduced upon both sides, might not have set aside such a verdict, although the court would have found differently as to the facts originally, yet under all of the circumstances this would not justify a setting aside of the judgment rendered, simply to give the defendants an opportunity to try the cause before a jury, and have the benefit of the chance of obtaining a different finding thereby. If we thought the facts were otherwise than as found by the lower court, it would be our duty to refind as to them according to the true nature of the evidence as it should appear to us.
It is contended by the appellants that the contract in this case is ultra vires, it having been made in this state, and the plaintiff not having complied with the laws of the state relating to foreign corporations doing business herein. A number of cases decided mother states based upon various *71statutory provisions essentially differing from our own are cited upon this proposition by appellants. In some of them a compliance with the statutes was made a condition precedent to the right to do business within the state, and all contracts made by any foreign corporation within such state were declared by the statute to be void if the laws had not been complied with. In some instances no punishment was provided for a failure to comply with the statutes, and if the contracts were recognized as valid there would have been no way of enforcing the law.
Our statutes recognize the right of foreign corporations to do business here, and while it is stated that they are so authorized by a compliance with the conditions prescribed in the statutes relating to the filing of a certified copy of the charter and the appointment of an agent, it is nowhere declared that contracts entered into by such corporations in case the statutes have not been complied with are void, and it is provided that any agent of any foreign corporation conducting or carrying on business within the limits of this state for and in the name of such corporation contrary to any of the provisions of the statutes shall be deemed guilty of a misdemeanor, and shall upon conviction be punished therefor by a fine or imprisonment, or both. See Gen. Stat., 0 1524-31. The purpose of these statutes requiring foreign corporations to file certified copies of their charters, and constitute and appoint an agent who shall reside in the state at the principal place of business of the corporation, is to protect parties dealing with them from being imposed upon, and to provide means of obtaining service upon them in the courts of the state. And they were not enacted for the purpose of rendering the contracts of such corporations which have not complied with the statutes void, and this result should not follow unless the legislature has expressly declared that such contracts shall be unlawful. It has also been held in some *72instances that where the statutes impose a penalty for failure to comply with the statutory requirements that the penalty so provided is exclusive of any other. See Morawetz on Private Corporations, § 665.
An objection is made here to the notice of lien in that it mentions the defendants owning the premises sought to be charged as “the owners or reputed owners” thereof. This point was not raised in the lower court, and consequently is not available here. Nor is it a material matter under the circumstances of this case, the action being between the original parties to the contract, the only parties interested, and no one was or could have been misled thereby.
A further objection is made upon the argument here that a foreign corporation, or non-resident, is not entitled to the benefit of the lien laws of this state. It is contended by appellants that this point was raised in the motion for a judgment in the lower court on the ground that the complaint failed to state a cause of action, and because it showed plaintiff incompetent to file a mechanic’s lien or enforce the same in the courts of this state. The only argument based upon this in appellant’s brief, however, is that the plaintiff, being a foreign corporation and not having complied with the laws of the state regarding the appointment of an agent, etc., at the time of entering into the contract, that the contract was void; and the particular objection argued at the hearing that the plaintiff, by reason of being a non-resident, is not entitled to the benefit of the lien laws is not stated in the brief, nor does it appear to have been presented at the trial below.
A further point is urged that the motion for judgment should have been granted because the plaintiff in its reply had pleaded itself out of court in alleging that the contract between the parties as set up in the answer of the ’defendants was void under the statute of frauds. The claim is *73that the reply and complaint were inconsistent, and that the one negatived the other. As to this it is only necessary to say that the issues involved in the case were fully tried, and no harm or surprise resulted to the defendants in consequence of the pleadings.
It is further contended by the appellants that they should have recovered upon the evidence, and they claim this court should find the facts otherwise than as found by the lower court. After an examination of the proofs we are not, satisfied that the finding of said court as to the facts should be changed, and the judgment is affirmed.
Anders, C. J., and Hoyt and Stiles, JJ., concur.
Dunbar, J., dissents.